0        Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 1 of 34 PageID# 19166




               In re Zetia (Ezetimibe) Antitrust Litigation

                    END-PAYOR PLAINTIFFS’
                MOTION FOR CLASS CERTIFICATION

                   DIRECT TESTIMONY OF LAURA R. CRAFT




    5/1/2020
          Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 2 of 34 PageID# 19167


      Summary of Opinions
1




       1. Available data is                              2. Each proposed Class
          extraordinarily                               Member can be identified
          comprehensive                                       with precision




                                                        4. Proposed amendments
     3. Class Exclusions can be
                                                       to the Class Definition add
    implemented with this same
                                                       no appreciable complexity
                data
    Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 3 of 34 PageID# 19168




2     Availability of Data
       Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 4 of 34 PageID# 19169


    Transaction Specific Data for Drug Dispensing
3




                                   Standardized
                                    Data Fields



                                           Rx   Concentrated
                 Simultaneous                    Large Firm
                   Electronic              Data
                                                       Repositories
                  Recording
         Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 5 of 34 PageID# 19170

    Instantaneous Data Exchange Powers the System
    and Creates an Audit Trail
4




     Claims Adjudication and Payment With Each Rx Fill




                              Data                                    Data

        Pharmacy                               “PBM”                                    “TPP”
       Storefront or                      Pharmacy Benefit                           Third-Party
        Mail Order                            Manager                                   Payor
            Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 6 of 34 PageID# 19171

    National Drug Code (“NDC”) Uniquely Identifies
    Each Product Dispensed
5




       NDC tells us:                                                           Product       Package
                                                             Labeler
            Manufacturer/packager                                               Code          Code

            Brand or chemical name
            Brand/generic status                          66582 – 4145 – 14
                                                                                              90 Tablet
            Dosage strength                                  Merck               Zetia
                                                                                               Bottle
            Dosage form (e.g., tablet)
            Package size                                  68462 – 0324 – 30
                                                            Glenmark           ezetemibe 30 Tablet
                                                                                          Bottle
    * A few plans use the GPI-14 Code which serves a similar function
            Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 7 of 34 PageID# 19172

Pharmacies and PBMs Are Required
to Speak the Same Language
6

                                                            Versions 5.1 (1999) and D.0 (2010)
     National Council for Prescription
        Drug Programs (NCPDP)                               Updates have not changed key fields
          Telecomm. Guidelines                              HIPAA mandated since 2003

TPP Identity                                           Price and Its Allocation
Payer ID           569-J8 & 568-J7 PAYER ID            Total Price        43Ø-DU GROSS AMOUNT DUE
Plan Group #       3Ø1-C1 GROUP ID
Plan ID #          524-FO PLAN ID                      Make-Up of         5Ø6-F6 INGREDIENT COST PAID
Prescription Specifics                                 Price              5Ø7-F7 DISPENSING FEE PAID
NDC               4Ø7-D7 & 436-E1
                  PRODUCT/SERVICE ID                   TPP’s Payment      5Ø9-F9 TOTAL AMOUNT PAID
Quantity          442-E7 QUANTITY DISPENSED
                                                       Patient Payment    5Ø5-F5 PATIENT PAY AMOUNT
Date of Fill     4Ø1-D1 DATE OF SERVICE
Prescription #   4Ø2-D2 & 455-EM                       Co-pay or Co-      518-FI AMOUNT OF COPAY
                 PRESC./SERVICE REF. NUMBER            insurance          572-4U AMOUNT COINSUR.
Pharmacy Identity
                                                       Applied to         517-FH AMOUNT APPLIED TO
                         2Ø1-B1 & 2Ø2-B2
Unique Pharmacy ID                                     Deductible         PERIODIC DEDUCTIBLE
                         SERVICE PROVIDER ID
    Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 8 of 34 PageID# 19173




7     Identifying Class Members
            Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 9 of 34 PageID# 19174


       PBM Declarations Confirm TPPs are Identifiable
8


    Steven Schaper, Caremark (In Re: Zetia), March 18, 2020
     “Caremark maintains records by which Clients and a Client’s members can be
     identified for purchases of Zetia or its generic equivalents that Caremark
     adjudicates on behalf of its Clients.” (¶6)

    James Calandriello, Express Scripts (In Re: Restasis), April 9, 2019
     “Express Scripts maintains records by which Clients and a Client’s members can be
     identified for purchases of Restasis that Express Scripts adjudicates on behalf of
     its clients.” (¶7)

    Kent Rogers, OptumRx (In Re: Restasis), April 4, 2019
    “OptumRx maintains records, in an industry standard format created by the
    National Council for Prescription Drug Program (NCPDP), by which third-party
    payors and consumers can be identified on every purchase of Restasis that
    OptumRx adjudicates on behalf of its third-party payors.” (¶8)
           Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 10 of 34 PageID# 19175

       Seven of the Largest PBMs Processed 96% of
       U.S. Prescriptions in 2017
9



                      4
                       PBM Share of Total U.S. Equivalent Prescriptions, 2017
                      %
                                                                              CVS Caremark
                                              4%
                                                                              Express Scripts

                                                                              OptumRx

                                                                              Humana
                                                                                                  96%
                                                                              Medimpact
                              )
                                                                              Prime

                                                                              Aetna
    Pharmacy data available
        but unnecessary               Drug Channels Institute, The 2017 Economic Report on U.S.
                                      Pharmacies and Pharmacy Benefit Managers (2018)
           Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 11 of 34 PageID# 19176

     There is No Reason To Believe
     Data Has Been Destroyed
10



 PBMs keep data because:
    Contractual requirements
     (70% of contracts > amended class period)
    Legal protection                         Mr. Dietz
    Market intelligence                    acknowledges
                                              incentives
    Drug use studies
    Data analysis products
    Storage is cheap
    Archiving easy to restore
             Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 12 of 34 PageID# 19177

       Retrieved Data is Relatively Standard and Can
       Be Formatted for Class-Wide Analysis
11



 Standardize Fields                                                Steps are programmatic, using
                                                                 electronic data common to the class
 Merge Datasets
 Eliminate Data Errors and Duplicates

 Remove Excluded Parties

 Identify Amount Each Class Member Paid

     “[T]he data from various sources would be merged, and the EPPs would identify and
     eliminate data errors, standardize the data, eliminate duplicates, and compile the list”
             In re Loestrin 24 FE Antitrust Litig., 410 F. Supp. 3d 352, 400 (D.R.I. 2019)
        Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 13 of 34 PageID# 19178


     Methodology is Standard
12


     “Upon receipt, OnPoint would be able to merge the data from the
        various PBMs and/or TPPs, identify and eliminate data errors,
      transform the data to standardize fields, eliminate duplicates, and
     compile a list reflecting the identities of the Class Members and the
       dollar amounts and specifics of their Zetia/ezetimibe purchases.
       Despite raising concerns about whether data transformation and
     merger are feasible, Mr. Dietz acknowledges that he does not know
      how these processes are performed and that he lacks expertise in
        information technology. Converting data from one format to
         another, if necessary, can be accomplished programmatically.
        Various software products are capable of converting datasets
                    stored in different programing formats.”
                                   (Craft Rebuttal, at ¶16)
            Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 14 of 34 PageID# 19179


 Data From 7 Named Plaintiffs’ Is Easily Interpreted
13

                State                      NDC                                  Dispensing Fee
      Pharmacy State            Drug ID (NDC)                                 Dispensing Fee
      Pharmacy State            Drug NDC
                                                                              DispensingFeeBilled
      Abbreviation Code         NDC
                                                                              Total Dispensing
      Phcy_State                NDC Number (11 Digit)
                                                                              Fee
      State
      Date Filled        Total Drug Cost         TPP Pay                              Patient Pay
Claim Fill Date       Drug Cost            Amount Paid                          Copay
Date Filled           Gross Cost           Net Plan Cost                        Member Rx Cost
Date of Service       Total Drug Cost      Total Amount Paid                    PatientPayAmount
DateOfService         Total Gross Cost     Total Net Cost                       Total Copay Amount
Fill Date             Patient Pay Amount Total Plan Paid                        Total Member Paid
Filled Date           + TPP Pay            TotalAmountBilled                    Total Patient Cost
                                                                                Total Member Amount
     Mr. Dietz acknowledges PBMs maintain data dictionaries                     Paid
           (Dietz Dep., 121:24-122:9 & 282:22-283:2)
     Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 15 of 34 PageID# 19180




14      Class Exclusions
        Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 16 of 34 PageID# 19181


     Class Exclusions Are Straightforward
15




       Defendants’                    Purchasers for
                                                                     Direct Purchasers
        Affiliates                        Resale


                                      Federal/State                      Fully-Insured
           PBMs
                                       Gov’t Entities                    Health Plans
        Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 17 of 34 PageID# 19182


     Defendants Address 3 of the 6 Exclusions
16




       Defendants’                    Purchasers for
                                                                     Direct Purchasers
        Affiliates                        Resale


                                    2. Federal/State                   3. Fully-Insured
         1. PBMs
                                      Gov’t Entities                    Health Plans
     Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 18 of 34 PageID# 19183




17      Exclusions
        1. PBMs
         Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 19 of 34 PageID# 19184


 There Is No Ascertainability Issue Regarding PBMs
18


                                                       Defendants’ argument is
    Few PBMs
                                                       that PBMs might absorb
    Most outsource to a larger                        some of the TPP loss
     PBM                                               through:
    Data identifies TPP who                             “Negative Spread
     pays (not PBM)                                         Pricing”
    PBMs are explicitly not                             Rebate Guarantees
     Class Members
                                                                      Unfounded
    No need to identify them                                          Damage
                                                                      Argument
          Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 20 of 34 PageID# 19185

     PBMs Declare Under Penalty of Perjury
     They Are Not End-Payors
19


     Steven Schaper, Caremark (In Re: Zetia), March 18, 2020
     “Caremark’s PBM business is not the ultimate payor of prescription
     benefits provided by its Clients.” (¶5)

     Jon Stocker, Prime Therapeutics (In Re: Restasis), March 13, 2019
     “As a pharmacy benefits manager, Prime is not a consumer,
     endpayor, insurer, or reseller of prescription drug products.” (¶7)

     Kent Rogers, OptumRx (In Re: Restasis), April 4, 2019
     “OptumRx is a service provider. As a PBM, it is not a consumer,
     endpayor, insurer, or reseller of prescription drug products.
     OptumRx does not consider itself to be paying for its Clients’
     prescription drug purchases.” (¶4)
         Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 21 of 34 PageID# 19186

     PBMs Bid for TPP Business Using Multiple
     Fee Structures, But None Pays For Drug Claims
20

                            PBM A                         PBM B                       PBM C
                        “Pass Through”                   “Hybrid”                  “Traditional”
                                                        50% of
                                                      Manufacturer
                                                                                   100% of
 Equivalent                                             Rebates
                                                                                  Manufacturer
 Competitive                Transaction                   Further                   Rebates
   Pricing                   Fees only                   Pharmacy
  (Same $,                  $18.60/Rx                    Discounts
  Different                                             Transaction                   Further
    Form)                                                  Fees                      Pharmacy
                                                         $6.20/Rx                    Discounts

                 Mr. Dietz acknowledged these forms of compensation are
         interchangeable and Transaction Fees are not payments for end purchases.
                       (Dietz Dep. 228:17-229:14 and 226:16-23)
              Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 22 of 34 PageID# 19187

      “Negative Spreads” Are a Theory,
      Not a Practical Reality
21

                “Negative” Spread Pricing
                                                         Problems with this theory…
                                                         1. No evidence it actually happens
         PBM
     theoretically                                       2. PBMs highly sophisticated
        out of                                           3. PBMs negotiate both contracts
        pocket!
                        PBM               PBM            4. Spread pricing is designed to
                                       negotiates           work the opposite direction
     PBM                                 higher             (added comp to PBM)
 negotiates                               price
price cap TPP                          payable to
   will pay                            pharmacy
                                                                   Mr. Dietz’s only example:
                                                                      one neighborhood
                                                                           1994-96
                                                                    (Dep. 223:17-224:25)
          TPP                        Pharmacy
        Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 23 of 34 PageID# 19188

     Rebate Guarantees Are Never
     Specific to a Particular Drug
22



Rebate guarantees are:
                                                   Mfr. 1    Mfr. 2      Mfr. 3    Mfr. 4      Mfr. 5
• Based on average manufacturer
                                                   Drugs     Drugs       Drugs     Drugs       Drugs
  rebates TPP for all drugs
• Never specific to a single drug                            Individual Drug
  (Dietz agrees: Dep. 236:2–237:3)                               Rebates

• Paid after the quarter or year,
  based on all claims reimbursed
• Involving different parties
                                                                      Guaranteed Avg.
  (TPP/PBM) than end purchase                                           $5.81/Claim
  (TPP/Consumer)
• Rarely violated
                                                    Total Rebates
• Unlikely to be material                             Received                                 PBM
                                                          TPP
         Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 24 of 34 PageID# 19189

     PBMs Dispute The Significance of
     Rebate Guarantees
23


     James Calandriello, Express Scripts (In Re: Restasis), April 9, 2019
     “historically, adjustments to Express Scripts’ original [rebate
     guarantee] estimates have been immaterial.” (¶14)

     Kent Rogers, OptumRx (In Re: Restasis), April 4, 2019
     OptumRx does not “book losses for individual drugs on guaranteed
     rebates” (¶12)

      “While OptumRx may retain, in certain cases, compensation through
     spread pricing, rebates, or administrative fees, that compensation is
     payment for services that OptumRx provides and not payment for
     prescription drugs that are dispensed to health plan members and
     which are the financial responsibility of the health plan ….” (¶6)
Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 25 of 34 PageID# 19190




   Exclusions
   2. Federal and State Governmental Entities
           Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 26 of 34 PageID# 19191


       Federal and State Governmental Entities
25


      Exclusion: “[A]ll federal and state
       governmental entities except for
       cities, towns, municipalities or
       counties with self-funded prescription
       drug plans”
      Government Plans use PBMs, just
       like Commercial Plans
      PBMs know their clients and can
       screen out federal and state
       government entities
     Medicare Part D Plans are Commercial Plans run by private
             insurers; they are not government entities
       Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 27 of 34 PageID# 19192
 Medicare Part D Plans Easily Identified From Centers for
 Medicare & Medicaid Services (CMS) Online Reports
26

                                      SilverScript




                                    EmblemHealth




                                        Humana
Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 28 of 34 PageID# 19193




   Exclusions
   3. Fully-Insured Plans
           Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 29 of 34 PageID# 19194


      What is a “Fully-Insured Plan”?
28

                                                                       Responsibilities
    Sponsor not responsible for
     claims: arranges a commercial
     insurer to provide benefits in
     exchange for premium
                                                         Employer            Plan                 Insurer
    BIN and PCN numbers used to route
     claims identify actual payor; Group                                                  Claim Liability
     ID identifies employer sponsor


       “For employers or other entities that are fully insured (not at risk),
       the card issuer ID field must contain the HPID [Health Plan ID] or
                OEID [Other Entity ID] of the insurance entity”
                (NCPDP, NCPDP Health Care Identification Card Fact Sheet, 2017)
             Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 30 of 34 PageID# 19195


         What is a “Mixed Insured” Plan?
29

        “Mixed-Insured”: a term in IRS Form 5500 (data not needed)
        Typically, a Plan offering multiple benefits, with one self-funded and the
         other fully insured



                                                           Plan Sponsor




                   Medical Benefits                           Prescription Drug Benefits
          Fully Insured Through Blue Shield                  Self-Funded by Plan Sponsor
             Only the method of funding the prescription drug benefits matters
            Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 31 of 34 PageID# 19196

     Stop Loss Insurance Does Not
     Contribute to The End Purchase
30

     Stop-Loss Policies Are A Separate Contract That Some TPPs Purchase

                           Actual                  Different Contract: Financial and
                                                    risk management tool
                                                   Different Parties: Stop Loss
                         Expected
                                                    insurer never responsible to pay
                                                    member claims
       Premium




                                                   Different Time: Annual or
                                                    quarterly look-back
                                                   Different Expense: Only
                                                    triggered if total payments of all
                                                    medical or drug claim far exceed
                                                    expected levels
          Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 32 of 34 PageID# 19197

      HRA Money Belongs to Employees, Not
      Employers—It is Irrelevant to TPP Losses
31


        Health Reimbursement Arrangement (HRA) allows employer to give
       employee funds (tax-exempt) to use for healthcare-related expenses.
                        Employee chooses how to spend.

                                                                           Permissible Uses
                                                                                 Diagnosis
                                                                                      Cure
                                                                                        Mitigation
                                                                                          Treatment
                                                                                            Prevention

                                                           HRA                          Equipment
     Employer                                             Account                     Supplies
                                                                                 Medications
                                                                             Insurance Premiums
                                                                        Transport for Care
Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 33 of 34 PageID# 19198




   Proposed Amendments to Class
   Definition
             Case 2:18-md-02836-RBS-DEM Document 939-1 Filed 05/11/20 Page 34 of 34 PageID# 19199

       Proposed Amendments Do
       Not Affect Ascertainability
33

                                     Original Definition
                                 Brand or Generic Purchases
                                  7/1/2012-11/18/2019
                                                        Proposed Amendments

            Brand Subclass                                           Generic Subclass
         Brand Purchases Only                                      Generic Purchases Only
       11/15/2014-12/11/2016                                     12/12/2016-11/18/2019
        Exclusions
                                   TPP Clients of
     Specific Medicare               OptumRx
       Part D Plans                   (PBM)


               Class Period is shorter; all original Exclusions remain;
     Excluded Part D Plans are listed by CMS; OptumRx can identify its Clients
